United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3453
                        ___________________________

                                 Andrea L. Rideout

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

  Nancy A. Berryhill, Acting Commissioner of Social Security Administration1

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: December 16, 2016
                             Filed: March 10, 2017
                                 [Unpublished]
                                 ____________

Before WOLLMAN and SMITH, Circuit Judges, and WRIGHT,2 District Judge.
                          ____________

PER CURIAM.


      1
       Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Nancy A. Berryhill
is substituted for Carolyn W. Colvin as the Acting Commissioner of the Social
Security Administration.
      2
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota, sitting by designation.
       Andrea L. Rideout alleges that she became disabled on July 27, 2010, when she
was admitted to the hospital and treated for congestive heart failure, liver dysfunction,
and anasarca.3 In 2011, she sought disability insurance benefits and supplemental
security income benefits under Titles II and XVI of the Social Security Act. See 42
U.S.C. §§ 423, 1382. Following a hearing, an administrative law judge (ALJ) found
that Rideout’s impairments of congestive heart failure, depressive disorder, lupus, and
migraines were severe; that Rideout nevertheless retained the residual functional
capacity (RFC) to perform a reduced range of sedentary work; and that she was not
disabled because she could perform jobs that exist in significant numbers in the
national economy. The ALJ denied her claims, and the Appeals Council declined to
review the ALJ’s decision. The district court4 affirmed the denial of benefits, and we
affirm the judgment of the district court.

       We review de novo the district court’s decision affirming the denial of social
security benefits. Smith v. Colvin, 756 F.3d 621, 625 (8th Cir. 2014). We will affirm
the denial of benefits if the decision is supported by substantial evidence on the
record as a whole. Id. Substantial evidence is such evidence that a reasonable mind
might accept as adequate to support the disability determination, even if the evidence
also would have supported an opposite decision. Id.

       Rideout argues that the ALJ erred in determining her RFC. She contends that
the failure to limit her contact with people constitutes reversible error, in light of the

      3
        Anasarca is “[a] generalized infiltration of edema fluid into subcutaneous
connective tissue.” Stedman’s Medical Dictionary 74 (28th ed. 2006). Edema is
“[a]n accumulation of an excessive amount of watery fluid in cells or intercellular
tissues.” Id. at 612.
      4
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the Recommended Disposition of the
Honorable Jerome T. Kearney, United States Magistrate Judge for the Eastern District
of Arkansas.

                                           -2-
ALJ’s finding that depressive disorder caused moderate limitations in her social
functioning. In determining Rideout’s functional limitations, however, the ALJ
considered Rideout’s primary care physician’s 2012 note that she was no longer
experiencing depressive symptoms; Rideout’s testimony that medication helped
reduce her depressive symptoms; and Rideout’s lack of treatment by a mental health
provider. See Davidson v. Astrue, 578 F.3d 838, 846 (8th Cir. 2009) (“Impairments
that are controllable or amenable to treatment do not support a finding of disability.”).
Substantial evidence thus supports the ALJ’s determination that Rideout “could still
perform simple, routine, and repetitive job tasks where the supervision required is
simple, direct, and concrete.”

       We likewise reject Rideout’s argument that her RFC should have included
limitations related to lupus and migraines. Rideout’s medical records are devoid of
any complaints related to lupus. Rideout complained only once of migraines to her
primary care physician, who did not diagnose her as having migraines or otherwise
treat Rideout for migraines. Rideout took no prescription medication for either
condition, and although she testified that migraines frequently rendered her bed-
ridden, the ALJ found her testimony not entirely credible in light of the medical
evidence. Rideout has not identified any further limitations that should have been
included to address lupus or migraines, and we conclude that substantial evidence
supports the ALJ’s determination that no further limitations were required. We also
conclude that the ALJ adequately considered the medical evidence relevant to
Rideout’s complaints of disabling fatigue in concluding that the record failed to
support her “testimony that her condition ha[d] worsened to the point where she can
barely get out of bed most days.” See Blakeman v. Astrue, 509 F.3d 878, 879 (8th
Cir. 2007) (“[O]ur review is limited to determining whether the ALJ considered all
the evidence relevant to [the claimant’s] complaints of disabling fatigue and whether
that evidence contradicted his account sufficiently that the ALJ could discount his
testimony as not entirely credible.”).



                                          -3-
      Rideout argues that the ALJ erroneously discounted the opinions of Dr. Joseph
Rose and Dr. Sanjay Dass. A treating physician’s opinion should be given
controlling weight when it “is well-supported by medically acceptable clinical and
laboratory diagnostic techniques and is not inconsistent with the other substantial
evidence in the record.” Krogmeier v. Barnhart, 294 F.3d 1019, 1023 (8th Cir. 2002);
see 20 C.F.R. § 404.1527(c)(2).

       Rideout argues that the ALJ erred in giving “no weight” to the opinion of Dr.
Rose, who had treated Rideout when she was hospitalized in 2010 and who then had
opined that “Ms. Rideout is to be considered fully disabled for a full year due to
severe Stage III-IV congestive heart failure.” Dr. Rose did not provide any further
care to Rideout after she was discharged from the hospital in early August 2010.
Medical evidence supports a finding that Rideout’s condition improved considerably
after her hospitalization. By mid-August 2010, Rideout’s treating cardiologist
classified her as having New York Heart Association (NYHA) class II symptoms.
The cardiologist’s notes indicate that Rideout was asymptomatic by February 2011,
when he classified her as having NYHA class I symptoms. Substantial evidence thus
supports the ALJ’s decision to afford no weight to Dr. Rose’s opinion because after
Rideout’s hospitalization “he [did] not have a treating relationship with the claimant
and he did not provide any objective medical tests to support his medical opinion.”
See Krogmeier, 294 F.3d at 1023 (“[S]tatements that a claimant could not be gainfully
employed are not medical opinions but opinions on the application of the statute, a
task assigned solely to the discretion of the Commissioner.” (internal quotation
marks, alterations, and citations omitted)); see also 20 C.F.R. § 404.1527(c)(2)(i)
(“Generally, the longer a treating source has treated you and the more times you have
been seen by a treating source, the more weight we will give to the source’s medical
opinion.”).

       Rideout also argues that the ALJ erred in giving “little weight” to the opinion
of Dr. Dass, her primary care physician, who opined in April 2012 that Rideout was

                                         -4-
disabled by chronic medical problems that he expected to last throughout her lifetime.
We conclude that substantial evidence supports the ALJ’s decision to discount Dr.
Dass’s opinion as inconsistent with “his own medical records that clearly show[ed]
that the claimant’s impairments [were] responding well to conservative medical
treatment”; with his physical examinations of Rideout, which “failed to reveal the
types of objective abnormalities that would support his medical opinion”; and with
Rideout’s treating cardiologist’s records, which, as mentioned above, indicated that
Rideout’s heart condition was well controlled. See Hacker v. Barnhart, 459 F.3d 934,
937 (8th Cir. 2006) (“A treating physician’s own inconsistency may also undermine
his opinion and diminish or eliminate the weight given to his opinions.”); Krogmeier,
294 F.3d at 1023 (“[W]hen a treating physician’s opinions are inconsistent or contrary
to the medical evidence as a whole, they are entitled to less weight.”); Singh v. Apfel,
222 F.3d 448, 452 (8th Cir. 2000) (“The Commissioner is encouraged to give more
weight to the opinion of a specialist about medical issues related to his or her area of
specialty than to the opinion of a source who is not a specialist.”).

      We also conclude that the medical records included within the administrative
record were sufficient to allow the ALJ to make a disability determination, and we
thus reject Rideout’s argument that the ALJ was required to order a consultative
examination. See Johnson v. Astrue, 627 F.3d 316, 320 (8th Cir. 2010) (“The ALJ
is required to order medical examinations and tests only if the medical records
presented to him do not give sufficient medical evidence to determine whether the
claimant is disabled.” (alteration omitted) (quoting Barrett v. Shalala, 38 F.3d 1013,
1023 (8th Cir. 1994))).

      The judgment is affirmed.
                     ______________________________




                                          -5-